Citation Nr: 1141052	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to service connection for left ear hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied by a February 1968 rating decision.  The Veteran was notified of that decision in February 1968, but did not appeal the denial.

2.  The evidence received since the February 1968 rating decision raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for left ear hearing loss has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for left ear hearing loss in November 1967.  The claim was denied by the RO in February 1968.  Notice of the denial and notice of appellate rights were provided in February 1968.  The Veteran did not initiate an appeal and the RO's decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, service connection for left ear hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for left ear hearing loss was denied in a February 1968 rating decision.  The evidence of record at the time of the February 1968 rating decision consisted of the Veteran's service medical records and a January 1968 VA examination report.  

Neither the Veteran's service medical records nor the VA examination report documented impaired left ear hearing according to VA standards.  38 C.F.R. § 3.385 (2010).  

The RO denied the claim in February 1968.  The RO determined that the evidence did not establish left ear hearing loss.  

The Veteran submitted an application to reopen his claim of service connection for left ear hearing loss in May 2005.  The evidence received since the February 1968 rating decision consists of VA and private treatment reports and a multitude of VA examination reports dated from January 1969 to June 2009.    

Because the evidence received since the February 1968 rating decision was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the newly received evidence constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156 (2010).  The RO determined in 1968 that there was no diagnosed left ear hearing loss.  Since the prior denial, the Veteran has submitted VA treatment records which show that he has been diagnosed with hearing loss and VA audiological examinations dated in October 2005 and April 2006 document a diagnosis of left ear sensorineural hearing loss.

Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim because it substantiates one element of the claim, the presence of a current disability.  Thus, as new and material evidence has been received, the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim for service connection for left ear hearing loss.  To that extent only, the claim is allowed.

REMAND

The above Board decision reopened the claim for service connection for left ear hearing loss.  However, that claim has not been considered on the merits by the agency of original jurisdiction.  To avoid prejudice to the Veteran, the agency of original jurisdiction must consider this claim on the merits prior to Board adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, after the July 2009 statement of the case was promulgated, additional evidence in the form of VA outpatient treatment reports and private treatment records were added to the claims file.  A supplemental statement of the case was not issued thereafter.  Consequently, the claim must be readjudicated and if the issue on appeal remains denied, a supplemental statement of the case should be issued.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


